Order, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about December 24, 2009, which, upon a finding of mental illness, terminated respondent mother’s parental rights to the subject child and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence, including medical records and uncontroverted expert testimony, supports the finding that respondent is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for her child (see Social Services Law § 384-b [4] [c]; [6] [a]; Matter of Genesis S. [Irene Elizabeth S.], 70 AD3d 570 [2010]). Respondent failed to preserve her claim that the psychiatric evidence was insufficient to support such a finding (see Matter of Star Leslie W., 63 NY2d 136, 145 [1984]; Matter of Genesis S., 70 AD3d at 570). In any event, given the psychiatrist’s unrebutted testimony, the lapse in time between the psychiatric evaluation and the fact-finding hearing does not warrant a different result (see Matter of Robert K., 56 AD3d 353 [2008], lv denied 12 NY3d 704 [2009]).
We have considered respondent’s remaining contentions and find them unavailing. Concur — Mazzarelli, J.P., Sweeny, Moskowitz, Renwick and Román, JJ.